Exhibit 4.1 NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.NOTWITHSTANDING THE FOREGOING, THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY, HOWEVER, BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT. MIDAS MEDICI HOLDINGS, INC. COMMON STOCK PURCHASE WARRANT No.W- Issue Date: , 2010 MIDAS MEDICI HOLDINGS, INC., a corporation organized under the laws of Delaware (the “Company”), hereby certifies that, for value received, National Securities Corporation with offices at 330 Madison Ave., New York, NY 10017, New York, New York, its transferees, successors and assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company at any time during the Exercise Period (as defined below), [5% of shares purchased in the offering] fully paid and non-assessable shares of the Company’s common stock, par value $0.001 (“Common Stock”) at a price of per share [120% of the offering price] (the “Warrant Exercise Price”).The number and character of such shares of Common Stock and the Warrant Exercise Price (as defined below) issuable upon the exercise of this warrant are subject to adjustment as provided herein. 1.Definitions.As used herein the following terms, unless the context otherwise requires, have the following respective meanings: “Aggregate Exercise Price” means with respect to any exercise of this Warrant, in whole or in part, the number of shares that the Holder is electing to purchase in such exercise, multiplied by the Exercise Price. “Cashless
